Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 26, 2020                                                                                     Bridget M. McCormack,
                                                                                                                  Chief Justice

  160290                                                                                                 David F. Viviano,
                                                                                                         Chief Justice Pro Tem

  _________________________________________                                                            Stephen J. Markman
                                                                                                            Brian K. Zahra
  In re APPLICATION OF INDIANA MICHIGAN                                                               Richard H. Bernstein
  POWER COMPANY TO INCREASE RATES.                                                                    Elizabeth T. Clement
                                                                                                      Megan K. Cavanagh,
  _________________________________________                                                                            Justices

  INDIANA MICHIGAN POWER COMPANY,
           Petitioner-Appellant,
  v                                                                SC: 160290
                                                                   COA: 343767
                                                                   Public Service Commission:
                                                                   00-018370
  MICHIGAN PUBLIC SERVICE COMMISSION
  and ASSOCIATION OF BUSINESSES
  ADVOCATING FOR TARIFF EQUITY,
            Appellees.

  _________________________________________/

        On order of the Court, the application for leave to appeal the August 13, 2019
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 26, 2020
           p0518
                                                                              Clerk